United States Court of Appeals
                                                                         Fifth Circuit
                                                                      F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                                                                      October 17, 2005
                           FOR THE FIFTH CIRCUIT
                                                                  Charles R. Fulbruge III
                                                                          Clerk
                                No. 04-10767


CECIL BOYD BOWDEN, JR.,

                                                 Plaintiff-Appellant,

                                    versus

CITY OF ELECTRA, ET AL.,
                                                 Defendants,


CITY OF ELECTRA; JOSEPH SCHUTZE; DUSTIN BARTRAM; JUSTIN KAISER;
OFFICER JOHNSON; CODY SHAW, Individually and Electra Interim
Chief of Police; ALAN BOYD, Individually and in his official
capacity as Chief of Police,

                                                 Defendants-Appellees.



            Appeal from the United States District Court
                 for the Northern District of Texas
                      (USDC No. 7:02-CV-108-R)


Before REAVLEY, HIGGINBOTHAM, and GARZA, Circuit Judges.

PER CURIAM:*

      Cecil Bowden, Jr. complains of harassment in his suit against

local police officials under § 1983.              He appeals the district

court’s grant of summary judgment to the police officers.                      We

affirm.

                                       I



      *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
       The City of Electra, Texas is one of the several small towns

lying on the Texas-Oklahoma border. Cecil Bowden, Jr. alleges that

over the last few years, the Electra Police Department routinely

harassed and detained him without probable cause or reasonable

suspicion.        While citing eleven incidents, Bowden does not dispute

that       only   one   occurred   within    the   applicable     statute     of

limitations,1 and so we focus on that single event, leaving the

others as non-actionable historical background.

       Bowden claims that on May 15, 2000, two City of Electra police

officers stopped him while he walked near his home.               He consented

to a search of his person, but the officers found nothing.              Yet, he

says, he was detained “for over an hour” while the officers checked

for federal warrants. While the officers were awaiting the results

of that check, Joseph Schutze, another City of Electra police

officer, arrived on the scene.        Bowden claims that Schutze told him

that he smelled anhydrous ammonia2 coming from Bowden’s residence3

and asked for permission to search the house and, when Bowden


       1
         See Ali v. Higgs, 892 F.3d 438, 439 (5th Cir. 1990) (holding that, for
§ 1983 actions, the applicable statute of limitations is borrowed from the state
in which the action is filed). In Texas, the applicable period is two years.
TEX. CIV. PRAC. & REM. CODE § 16.003(a). Bowden’s complaint was filed on May 14,
2002. The only event within the statute of limitations is the event allegedly
occurring on May 15, 2000.
      2
        Although anhydrous ammonia’s intended use is as an agricultural
fertilizer, it is also a key ingredient in the production of methamphetamine.
       3
         Bowden’s complaint and Bowden’s summary judgment evidence are
inconsistent on this point. Bowden’s complaint indicates that Officer Schutze
smelled anhydrous ammonia emanating from Bowden’s residence. Bowden’s summary
judgment evidence - the affidavit submitted by Officer Schutze to the magistrate
- indicates that it was “Officer D. Bartram #206" and “Officer Kaiser # 204" that
detected the odor of anhydrous ammonia coming from Bowden’s residence.

                                       2
refused, that Bowden was handcuffed and placed in the back of a

police car, where he sat for over an hour until the police obtained

a search warrant.

      Bowden    alleges   that   Officer    Schutze    lied   to   obtain    the

warrant, falsely stating in his supporting affidavit that he

smelled anhydrous ammonia at Bowden’s residence. After the warrant

was obtained, Bowden alleges that he was arrested, taken to jail,

and held on a $1.5 million bond until his release one year later.

      On May 14, 2002, Bowden brought suit under 42 U.S.C. § 1983

against the City and various members of its police department,4

alleging violations of the Fourth and Fourteenth Amendments and

similar provisions of the Texas Constitution and making several

claims for negligent hiring, retention, training, and supervision,

which were dropped.         As required by the scheduling order, the

parties filed a joint motion for summary judgment on September 15,

2003.     Two months later, on November 12, 2003, Bowden filed a

motion to amend his response to the defendant’s motion for summary

judgment.      In this motion, Bowden attempted to place before the

district court additional evidence rebutting the defendants’ motion

for summary judgment.       On June 3, 2004, the district court granted

the defendants’ motion and rendered judgment in their favor,

      4
        Although it is unclear in what capacity some of the defendants were sued,
each defendant asserted qualified immunity in his answer. The issue of qualified
immunity was not addressed by the district court, as it found that Bowden had
failed to establish a violation of his constitutional rights.        See Hope v.
Pelzer, 536 U.S. 730, 736 (2002) (“The threshold inquiry a court must undertake
in a qualified immunity analysis is whether plaintiff’s allegations, if true,
establish a constitutional violation.”).

                                       3
dismissing Bowden’s remaining state and federal constitutional

claims with prejudice.5         That same day, the district court also

denied Bowden’s motion to amend his response to the defendants’

motion for summary judgment. On June 24, 2004, Bowden timely filed

a notice of appeal from the final judgment rendered on June 3.

Then, on June 24, Bowden filed a motion for relief from judgment

under Rule 60(b),6 which the district court denied on October 26,

2004.     This Court has jurisdiction under 28 U.S.C. § 1291.

      Bowden argues that the district court’s judgment should be

reversed on six different grounds.             We address these in turn.

                                         II.

      Bowden first argues that the district court erred in refusing

to allow him to amend his response to the defendants’ motion for

summary judgment.        Bowden argues that material knowledge came to

his attention on or after October 17 and that he filed his motion

to amend on November 8, which the district court denied on June 3,

2004,     the   same   day   that   it   granted   summary   judgment   to   the

defendant. We review the district court’s denial of the motion for




      5
        The district court held that Bowden’s claims under the Texas Constitution
were duplicative of his claims under the Federal Constitution. Because neither
party on appeal has addressed the Texas Constitution apart from the Federal
Constitution, we will not address them separately, focusing solely on the Federal
Constitution.
      6
        Bowden was unable to file his motion under Rule 59(b), which requires
that any motion to alter or amend a judgment be filed “no later than 10 days
after entry of the judgment.” FED. R. CIV. P. 59(e).

                                          4
abuse of discretion.7

      Bowden sought to introduce evidence that Corrin McGrath, a

City official, conducted an “internal investigation” into the

Electra Police Department. In a deposition in an unrelated lawsuit

taken in November of 2002, McGrath stated that evidence in Bowden’s

case was    “missing”      or   “tainted”   or   “corrupted”    in   some   way,

requiring that the charges against Bowden be dropped.                    Bowden

claims that he fortuitously discovered the deposition through a

personal relationship between his counsel and plaintiff’s counsel

in that case.

      The district court did not abuse its discretion in denying

Bowden’s motion.      First, Bowden does not explain the relevance of

the evidence,      aside    from   an   assertion   that   it   shows   “actual



      7
        See Lac du Flambeau Band of Lake Superior Chippewa Indians v. Stop Treaty
Abuse-Wisconsin, Inc., 991 F.2d 1249, 1257 (7th Cir. 1993); see also Pfeil v.
Rogers, 757 F.2d 850, 858 (7th Cir. 1985) (“[A] decision to disregard all
materials submitted after a reasonable filing deadline is certainly not an abuse
of discretion because it allow[s] the district court to preserve the moving
party’s right to respond to the resisting party’s argument and to decide the
summary judgment motion in a timely fashion.”). This standard is consistent with
the standard we use for reviewing a denial of a motion to amend pleadings, see
Lowrey v. Texas A&M Univ. Sys., 117 F.3d 242, 245 (5th Cir. 1997), a denial of
a motion to alter or amend a judgment under Rule 59(e) due to alleged newly
discovered evidence, Hale v. Townley, 45 F.3d 914, 921 (5th Cir. 1995); see also
Lavespere v. Niagara Mach. & Tool Works, Inc., 910 F.2d 167, 174 (5th Cir. 1990),
and a denial of a motion for relief under Rule 60(e) due to evidence not
considered by the district court, see Seven Elves, Inc. v. Eskenazi, 635 F.2d
396, 401-03 (5th Cir. 1981). Bowden mistakenly argues that Hale, with its list
of four factors to consider, specifically controls here; however, the motion in
that case was a Rule 59(e) motion because it was filed after the district court
rendered judgment.    Here, the district court ruled on the motion before or
contemporaneously with its ruling on the motion for summary judgment. Thus, we
review its decision for simple abuse of discretion.        However, the factors
announced in Hale are relevant for our analysis here, and the practical
difference between the Hale “test” and a simple abuse of discretion test may be
minimal.

                                        5
knowledge   that    the    evidence    against   Bowden      was   ‘tainted’   or

‘corrupted’ in some way,” that it speaks to the “policies and

practices of the City,” and that it is “important.”                The evidence

does not suggest an official policy or custom, and no policy or

custom that is directly related to Bowden’s underlying claims.8

Bowden’s bare assertion to the contrary is insufficient.                       In

addition, McGrath’s testimony offers no support for Bowden’s claim

of an “internal investigation.”          Moreover, Bowden did not refer to

the evidence in his proposed amended response other than to set out

the general basis of the testimony in the facts section.

     Second, Bowden has not shown why he could not have introduced

this evidence initially.       He claims that he did not have “access”

to the evidence when the motion for summary judgment was filed on

September   15,    2003,   because     McGrath   did   not    become   the   City

Administrator9 until after the events involving Bowden occurred, in

May of 2000.      But he never contradicts the defendants’ allegation

that McGrath was in office later, when Bowden was released from

jail.    As the defendants point out, it seems likely that Bowden

would have been told by someone that he was being released and not

tried because of evidentiary problems; he should have sought

evidence from McGrath then.           And even if Bowden were not told at


      8
        See Monell v. Dep’t of Soc. Serv., 436 U.S. 658 (1978) (discussing the
appropriate standard for municipality liability under § 1983).
     9
        Bowden claims that McGrath was the City Administrator, while the
defendants claim that he was Chief of Police.   However, this dispute is
irrelevant here.

                                        6
that time that evidentiary problems led to his release, he should

have, for purposes of this case, inquired as to why he was

released.        A simply inquiry would have revealed the answer and led

a reasonable person to interview McGrath, or someone else, who

could     have    provided     the   evidence   that   Bowden   now   claims   is

relevant.        Litigants cannot expect evidence to fall into their

laps.

     The district court did not abuse its discretion in refusing

Bowden’s request for permission to amend his response.

                                        III.

     Bowden next argues that the May 15, 2000 stop violated his

Fourth Amendment right to be free from unreasonable search and

seizure.     He argues that both the initial stop and the subsequent

detention violated Terry v. Ohio.10             The district court’s analysis

follows:

          With regard to his stop, Plaintiff alleges that his
     detention on May 15, 2000, by Electra police officers was
     neither temporary nor reasonably related to the
     circumstances justifying the stop. Relying on Terry v.
     Ohio, 392 U.S. 1 (1968), Plaintiff claims that Defendants
     violated the Fourth Amendment because the investigative
     detention to which he was subjected was unreasonable and
     unnecessarily lengthy. Under Terry, reasonableness of a
     seizure and search requires that “the officer’s action
     was justified at its inception, and . . . it was
     reasonably related in scope to the circumstances which
     justified the interference in the first place.”
     Plaintiff, in making his claim, never articulates the
     reason for his stop. He also does not aver that there
     was no reason for his stop. No summary judgment evidence


     10
          392 U.S. 1 (1968).

                                         7
      explains why Plaintiff was stopped, so it is therefore
      impossible to determine whether any ensuing search was
      reasonably related to the initial justification for the
      stop.   Rather, Plaintiff contends that he voluntarily
      empted his pockets and was detained for an hour while
      officers checked his criminal record. It does not appear
      that a body search was conducted at that time, as
      Plaintiff voluntarily empted his pockets and declined to
      consent to the search of his residence. Defendants are
      entitled to summary judgment as to this claim.

We review de novo the district court’s findings of reasonable

suspicion and reasonableness of the stop.11

      Regarding the initial stop, Bowden argues that the district

court erred in placing the burden of proving the reasons for the

stop on him, rather than the defendants.12                  Bowden relies on

language in Terry v. Ohio, which provides that “in justifying the

particular intrusion the police officer must be able to point to

specific and articulable facts which, taken together with rational

inferences from those facts, reasonably warrant that intrusion.”13

Terry involved a motion to suppress seized evidence in a criminal

case where the state must justify the seizure.14               In contrast, a

plaintiff in a suit filed under 42 U.S.C. § 1983 has the burden of




      11
           United States v. Michelletti, 13 F.3d 838, 841 (5th Cir. 1994).
      12
        The defendants argue on appeal that “Bowden never alleged at the trial
court that the initial stop was illegal.” A review of Bowden’s complaint and
response to defendants’ motion for summary judgment indicates that this is
correct. However, the district court addressed the validity of the initial stop,
so we do as well.
      13
           Terry, 392 U.S. at 21.
      14
           Id.

                                         8
proving each element of the constitutional violation.15             He did not

shoulder that burden.        As the district court pointed out, Bowden

did not allege a reason for the stop or that it was without reason.

The district court did not err in granting summary judgment to the

defendants on this Fourth Amendment claim.

      Bowden also urges that his one-hour detention was unreasonable

under Terry.16     Again, Bowden’s claims must fail because he has

failed to present any evidence to sustain his burden of proof under

§ 1983.    Bowden has presented no evidence accounting for (nor has

he even alleged) the reasons for the initial detention or the

subsequent detention; he has not explained why the one-hour delay

was unreasonable.       He does not explain why the officers did not

have reasonable suspicion throughout the hour; indeed, the existing

evidence - that Bowden had been stopped many times before, that the

officers    smelled    anhydrous    ammonia,    that   Bowden    was   a   known

methamphetamine user and dealer - suggests that the officers did

      15
         See Hand v. Gary, 838 F.2d 1420, 1424 (5th Cir. 1988) (“We deal with
both constitutional theories [malicious prosecution and false arrest], and find
that under each theory, . . . Plaintiff failed to prove a constitutional
violation.”); see also Gomez v. Whitney, 757 F.2d 1005, 1006 (9th Cir. 1985) (“A
prerequisite to recovery under [§ 1983] is that the plaintiff prove that the
defendants deprived him of a right secured by the Constitution and the laws of
the United States.”); Clark v. Mann, 562 F.2d 1104, 1117 (8th Cir. 1977) (“Where,
as here, suit is brought pursuant to 42 U.S.C. § 1983, plaintiffs ordinarily
retain the burden of proof throughout the trial.”).
      16
        The parties disagree about whether United States v. Kelley, 981 F.2d 464
(5th Cir. 1993), applies. This court in Kelley held that a consent to search
cures any Terry error that may have occurred with respect to detention. In
Kelley, however, the court held that the consent cured any error that occurred
prior to the consent, while here the alleged error (the one-hour detention)
occurred after the consent. Whether, in such a case, the prior consent cures a
later error, we do not decide because Bowden has failed to carry his burden of
proof.

                                       9
have reasonable suspicion.   Nor does he explain why the officers’

efforts to get a warrant and search the house were not diligent.

The district court’s judgment on the Terry claims was proper.

                                IV.

     Bowden next argues that his Fourth Amendment rights were

violated because Officer Schutze falsified information - that he

and another officer smelled anhydrous ammonia coming from Bowden’s

house - in his application for the search warrant pursuant to which

his house was searched.      The district court ruled that Bowden

“fail[ed] to point to any summary judgment evidence to support his

contention.” On appeal, Bowden states that although he “might have

made the point more emphatically, the fact that no anhydrous

ammonia was found in or around Bowden’s home is repeatedly stated.”

Bowden did introduce two pieces of evidence in the district court -

Schutze’s affidavit submitted to the magistrate for the search

warrant and the list of items seized from his house after the

search.   His argument is essentially that, because anhydrous

ammonia is not included on the list, Schutze’s must have lied in

his affidavit.

     Bowden’s evidence is insufficient to raise a genuine issue of

material fact as to whether Schutze lied in his affidavit.   It is

important to remember that, although a party does not have to prove

a fact by a preponderance of the evidence to survive summary

judgment, he also cannot proffer an unbelievable factual scenario;



                                 10
the evidence must be believable by a reasonable trier of fact.17

While “anhydrous ammonia” was not on the list of things seized, the

search of Bowden’s house turned up methamphetamine, a “glass jar

with clear liquid,” a “plastic gallon container containing liquid

&   white       wet    residue,”     and        lighter   fluid,     among    other

methamphetamine production materials.                 There is nothing in the

record to create a genuine issue of material fact regarding the

truth      of   the   officer’s     testimony      that   he   smelled   anhydrous

ammonia.18

                                           V.

      Bowden’s next claim is that the defendants violated his Fourth

Amendment rights by unnecessarily destroying his property in the

course of their search.            Bowden argued in his complaint that his

dog, Lexus, was taken and destroyed following the October 24, 1999

search - an event outside of the statute of limitations.                     This is

the only        destruction   of    property      mentioned    by   Bowden   in   his

pleadings.

      Bowden’s sole evidence of destruction of property was an



      17
           See, e.g., Cousin v. Small, 325 F.3d 627, 632 (5th Cir. 2003).
      18
         From looking at the district court’s language - that Bowden “fail[ed]
to point to any summary judgment evidence to support his contention” - it may be
that the district court did not consider the one piece of evidence offered by
Bowden. Nonetheless, that one piece of evidence is insufficient to create a
triable issue of fact. Bowden also argues that the defendants have waived the
argument that something else in the house may have smelled of anhydrous ammonia
because they raise it for the first time on appeal; not only is this irrelevant
because the district court was charged with independently weighing the evidence,
but it appears that the defendants sufficiently raised the issue below in denying
that the affidavit contained lies.

                                           11
affidavit by Sheree Bowden-McNaughton, Bowden’s sister, presented

by   Bowden       in   response    to    the    defendants’   motion   for   summary

judgment.     She attested to the following facts:

              •        “[Bowden] was arrested during the evening of
                       Mother’s Day, 2000. After the arrest, the police
                       returned to [Bowden’s] home, without a search
                       warrant and confiscated [Bowden’s] dog Lexus and
                       left Lexus’ four (4) nursing pups. While at the
                       house, the police destroyed [Bowden’s] home.”19
              •        “After the arrest I went to my brother’s house and
                       discovered the home had been destroyed by the
                       Electra Police Department. Specifically, the place
                       was ransacked to such a degree, that it took
                       several days to create a path through the house so
                       I could move around.”
              •        “Lisa Moenning, Electric Official and Animal
                       Control Officer admitted to me that she witnessed
                       Joseph Schutze beating Lexus while the animal was
                       being held in the dog pound. After the beating,
                       Schutze pulled out his gun and shot Lexus in the
                       head.”

In light of this affidavit, the district court considered two

distinct      allegations         of    property    destruction   that   allegedly

occurred during the May 15 search: the killing of the dog20 and the

“ransack[ing]” or “destr[uction]” of the house.                   Considering all

evidence in the light most favorable to Bowden, the district court

concluded that the defendants were entitled to summary judgment.




      19
         The validity of this statement is questionable. Bowden alleges that the
events and arrest occurred on May 15, 2000; McNaughton attests that the arrest
occurred on Mother’s Day, which, in 2000, was on May 10.
      20
         Bowden, in his brief on appeal, admits that his original complaint and
motion for summary judgment misstated the date concerning the killing of his dog,
Lexus, and that it occurred in connection with the May 15, 2000 arrest, which is
roughly consistent, see supra note 19, with Bowden-McNaughton’s allegations. In
any event, the district court considered the alleged destruction of the dog, and
so we do as well.

                                               12
We review that ruling de novo.21

      Regarding the dog, the district court concluded that Bowden-

McNaughton’s statement about Moenning’s statement was incompetent

evidence under Federal Rule of Civil Procedure 56(e).                    That rule

requires      affidavits    to     be   based   on   such   facts   as     would   be

admissible in evidence.          Bowden-McNaughton’s statement appears to

be inadmissible hearsay, although Bowden argues on appeal that

Moenning’s statement was an admission by a party, admissible under

Federal Rule of Evidence 801(d)(2)(D).                Defendants contend that

Moenning was not a City employee when she made the statement.                      We

find no record evidence regarding Moenning’s employment status at

the time she made the statement.            Because Bowden has the burden of

establishing the admissibility of evidence supporting his claim,

the   district      court    was    correct     in   concluding     that    Bowden-

McNaughton’s statement about Moenning’s statement was inadmissible.

Moreover, because this is the only evidence that the dog was

killed, the district court was correct in rejecting Bowden’s claim.

      Regarding Bowden-McNaughton’s claim that Bowden’s house was

“ransacked” and “destroyed,” the district court concluded that

“there were no specific allegations of property destruction at the

time of the search.”          The defendants also point out that Bowden

admitted to receiving his items back from the police department,




      21
           Threadgill v. Prudential Sec. Group, Inc., 145 F.3d 286, 292 (5th Cir.
1998).

                                          13
except for his dog.22      Bowden had the burden, in responding to the

defendants’ motion for summary judgment, to create a genuine issue

of material fact with respect to his destruction-of-property claim,

and he failed to do so.



                                      VI.

      Bowden’s fifth claim is that the district court erred in

concluding that Bowden failed to prove official knowledge of a

custom of unconstitutional behavior as required by Monnell v.

Department of Social Services.23            The district court acknowledged

Bowden’s allegations of an official policy (based on the eleven

instances in which he was stopped by Electra police officers) and

a constitutional violation (the Terry v. Ohio claim). The district

court determined, however, that Bowden “never avers the second

required showing for a claim of municipal liability.              The issue of

actual or constructive knowledge of the Electra Police Department

custom of stopping and searching [Bowden] never surfaces.”



      22
         Bowden also appears to argue, albeit in a conclusory fashion and without
addressing the fact that almost all of his property was returned, that his rights
were violated because the officers exceeded the scope of the warrant when they
seized and retained certain items, such as his electronic equipment. Although
he argued below in general terms that the search was “unreasonable,” he never
made this specific argument; his argument was only that the officers trashed his
house and took his dog. Thus, this argument, having been raised for the first
time on appeal, is waived. See Vela v. City of Houston, 276 F.3d 659, 678 (5th
Cir. 2001).
      23
        436 U.S. 658 (1978); Pineda v. City of Houston, 291 F.3d 325, 328 (2002)
(stating the Monnell requirements of: 1) an official policy or custom; 2) actual
or constructive knowledge on the part of a policymaker; and 3) that the policy
or custom was the “moving force” of the violation).

                                       14
     Bowden, in his opening brief to this court, refers to ten

events where other individuals filed claims against the City of

Electra asserting a variety of allegations, including false arrest,

excessive force, and First, Fourth, and Fifth Amendment violations.

As the defendants correctly point out, none of this evidence was

presented to the district court.          Thus, it cannot be considered by

this Court.24      Bowden also argues that the ten previous instances

of alleged harassment of Bowden point to constructive knowledge.

Although he used these facts below to argue the existence of a

policy, he did not use them to establish the existence of knowledge

on the part of a policymaker.         Therefore, this argument was not

made below and cannot be considered here.25               And even if we

considered it, Bowden testified that he never complained to anyone

about these instances, making it hard to see how they could show

knowledge; his argument, made for the first time on appeal, that

the small size of the City police department made complaints

unnecessary, is both waived and unconvincing.

     Bowden failed to show actual or constructive knowledge of a

policymaker.      The district court’s judgment was correct.

                                    VII.

     Finally, Bowden challenges the district court’s denial of his

     24
        See, e.g., Garcia v. Am. Marine Corp., 432 F.2d 6, 8 (5th Cir. 1970)
(“It is fundamental that facts not presented at trial may not be asserted on
appeal. Any action on appeal can be properly based only on matters considered
at trial; this court may not therefore, reverse a trial court on the basis of
facts not in the record.”).
     25
          Vela, 276 F.3d at 678.

                                     15
Fourteenth Amendment claim.             Bowden appears to have alleged two

different Fourteenth Amendment violations: first, a violation of

his rights under the “incorporated” Fourth Amendment, which, we

have explained, was without merit; and second, a violation of his

right     to    substantive       or   procedural        due   process      or   equal

protection.26      The district court’s analysis of the latter claim

was, in full, that Bowden “cannot successfully advance a violation

of rights under the Fourth Amendment.              Summary judgment is granted

as to Plaintiff’s Fourteenth Amendment Claims.                  Texas law applies

a similar standard for substantive due process claims.”

      In his opening brief here, Bowden refers to a variety of

police action that that he alleges deprived him of “life, liberty,

or property” (although he mentions nothing about equal protection).

But   nowhere     in   the   district    court     did    he   make   any    argument

regarding these claims; thus, they are not properly presented on

appeal.        Moreover,     he   presents    no   evidence     for   these      claims

distinct from the alleged evidence for the Fourth Amendment claims,

which we have already held is inadequate.

                                        VIII.

      For the foregoing reasons, the judgment of the district court

is AFFIRMED.




      26
         In his complaint, he mentions “life,” “property,” and “his right to
substantive procedural [?] due process and equal protection.”

                                         16